People v Canelli (2015 NY Slip Op 07286)





People v Canelli


2015 NY Slip Op 07286


Decided on October 7, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
ROBERT J. MILLER
BETSY BARROS, JJ.


2013-03644
 (Ind. No. 126/11)

[*1]The People of the State of New York, respondent,
vErnest Canelli IV, appellant.


Petito & Petito, LLP, Poughkeepsie, N.Y. (Bruce A. Petito of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Joan H. McCarthy of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered March 7, 2013, convicting him of forgery in the second degree (two counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). To the extent the defendant bases his claim on his institutional record of confinement, it is not properly raised on this appeal because it involves facts that are outside the record (see People v Ricketts, 27 AD3d 488, 489).
LEVENTHAL, J.P., AUSTIN, ROMAN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court